DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election by Original Presentation
Newly submitted claims 21-35 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the third network element, the network data comprises a second identifier; correlating, by the first network element based on a mapping relationship between the first identifier and the second identifier, the service data and the network data to obtain training data of the service flow; and performing, by the first network element based on the training data, one of user-plane or control-plane fault diagnosis. that distinguish from claims 1-20 as originally claimed. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  See 37 CFR 1.142(b) and MPEP § 821.03.
The basis for this election by original presentation is as follows:
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 21-35, drawn to a mapping relationship between the first identifier and the second identifier, the service data and the network data to obtain training data of the , classified in H04L47/2483.
II. Cancelled claims 1-20, drawn to wherein the second data comprises at least the first data that corresponds to the service flow and that is on each of the at least two network elements, wherein the first network element is a network data analytics function (NWDAF) network element, classified in H04W8/18. 
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are directed to related processes and/or machine(s). The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are not capable of use together since invention I requires performing, by the first network element based on the training data, one of user-plane or control-plane fault diagnosis while invention II requires two network elements, wherein the first network element is a network data analytics function.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SYED ALI/Primary Examiner, Art Unit 2468